Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 1-20 are presented for examination.

Claim Objections
2. 	Claims 11-12 are objected to because of the following informalities:
In particular, Claim 11 recites the limitation “replace an evaluation value corresponding to specific input parameters based on an evaluation value corresponding to another input parameters”.  What is the limitation “specific input parameters”? How the limitation “specific” input is defined?
As per Claim 12, it recites the limitation “when the output data corresponding to the specific input parameters is determined”. What is the limitation “specific input parameters”? How the limitation “specific” input is defined?
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “output data acquirer” (Claim 1 and 13), “input/output data storage” (Claim 1 and 13), “evaluation value calculator” (Claim 1, 10, and 13), “input parameter converter” (Claim 1-2, 4, 13-14, and 16), “next-input parameter decider” (Claim 1, 5-6, 13, and 17-18), “repetition determiner” (Claim 1 and 13), “visualizer” (Claim 7-9 and 19), “ideal output-data storage” (Claim 10), “error calculator” (Claim 10), and “evaluation value replacer” (Claim 11-12).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 1, it recites the limitation “the evaluation values corresponding to the conversion parameters” in line 14 which is unclear what the limitation “the evaluation values” refers. How is it different from the limitation “evaluation values of the output data” in line 7-8.
	As per Claim 12, it recites the limitation “specific input parameters” in line 2. There is insufficient antecedent basis for this limitation in the claim.
As per Claim 13, it recites the limitation “the evaluation values corresponding to the conversion parameters” in line 20-21 which is unclear what the limitation “the evaluation values” refers. How is it different from the limitation “evaluation values of the output data” in line 13-14.


5.	Claim limitation “optimum input-parameter outputter” (Claim 3 and 15), “acquisition-function calculator” (Claim 5-6 and 17-18), “acquisition-function maximizer” (Claim 5-6 and 17-18) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In particular, the disclosure is devoid of any structure that performs the function in the claim. Further Specification (i. e. line 26-33 on Page 3) discloses:
“The simulation system 2 of FIG. 1 can be configured with one or a plurality of computers. In this case, the one or plurality of computers execute a program for performing the operation of the optimization apparatus 1 and a program for performing the operation of the simulator 3. Or at least part of the operations of the optimization apparatus 1 and the simulator 3 may be performed by dedicated hardware (for example, a semiconductor device such as a signal processor).”

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(Step 1) The claims 1-12 recite an apparatus system and the claims 13- 19 recite a system comprising a simulator, and therefore is a machine, which is a statutory category of invention. The claim 20 recites steps or acts including g calculating evaluation values of the output data; thus, the claims are to a process, which is one of the statutory categories of invention. 
(Step 2A – Prong One)  The claims 1, 13 and 20 recite:  
calculating evaluation values of the output data (under its broadest reasonable interpretation, mathematical calculation using mathematical techniques as described in the paragraph [0039]-[0040] of PG PUB of the invention); 
generating conversion parameters of a dimension number changed from the dimension number of the input parameters (under its broadest reasonable interpretation, mathematical calculation using mathematical techniques as described in the paragraph [0035]-[0036] of PG PUB of the invention); 
deciding next input parameters based on pairs of the conversion parameters and the evaluation values corresponding to the conversion parameters (under its broadest reasonable interpretation, mathematical calculation using mathematical techniques as described in the paragraph [0038]-[0039] of PG PUB of the invention).
Further the limitation dependent claims, under its broadest reasonable interpretation, is the abstract idea of mathematical concepts, more particularly mathematical calculations.
Therefore, the limitations, under its broadest reasonable interpretation, repeating the acquiring, the storing, the calculating, the generating, and the deciding, until satisfying a predetermined condition are the abstract idea of mathematical concepts, more particularly mathematical calculations.
(Step 2A – Prong Two: integration into practical application) This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements “computer” ( Claim 20); “an apparatus” (Claim 1-12) and “a system” (Claim 13-19) comprising “output data acquirer” (Claim 1 and 13), “input/output data storage” (Claim 1 and 13), “evaluation value calculator” (Claim 1, 10, and 13), “input parameter converter” (Claim 1-2, 4, 13-14, and 16), “next-input parameter decider” (Claim 1, 5-6, 13, and 17-18), “repetition determiner” (Claim 1 and 13), “visualizer” (Claim 7-9 and 19), “ideal output-data storage” (Claim 10), “error calculator” (Claim 10), “evaluation value replacer” (Claim 11-12), “optimum input-parameter outputter” (Claim 3 and 15), “acquisition-function calculator” (Claim 5-6 and 17-18), and “acquisition-function maximizer” (Claim 5-6 and 17-18) which are recited at high level generality and recited so generally that they represent more than mere instruction to apply the judicial exception on a computer (see MPEP 2106.05(f)). The limitation can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(d)).  Further, the additional elements of “a computer display” and “a graphics processing unit” do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic computer components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 
Further the limitation “acquiring output data expressing a result of experiment or simulation based on input parameters;” and “storing the input parameters and the output data corresponding to the input parameters, as a pair;” which is an insignificant extra-solution activity 
(Step 2B - inventive concept) The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  “computer” ( Claim 20); “an apparatus” (Claim 1-12) and “a system” (Claim 13-19) comprising “output data acquirer” (Claim 1 and 13), “input/output data storage” (Claim 1 and 13), “evaluation value calculator” (Claim 1, 10, and 13), “input parameter converter” (Claim 1-2, 4, 13-14, and 16), “next-input parameter decider” (Claim 1, 5-6, 13, and 17-18), “repetition determiner” (Claim 1 and 13), “visualizer” (Claim 7-9 and 19), “ideal output-data storage” (Claim 10), “error calculator” (Claim 10), “evaluation value replacer” (Claim 11-12), “optimum input-parameter outputter” (Claim 3 and 15), “acquisition-function calculator” (Claim 5-6 and 17-18), and “acquisition-function maximizer” (Claim 5-6 and 17-18) amount to no more than mere instruction to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer component cannot provide an inventive concept. Also the limitation “repeating the acquiring, the storing, the calculating, the generating, and the deciding, until satisfying a predetermined condition” is not an inventive concept because it is a mathematical calculation generated from iterative mathematical calculation steps using obtained data which is the element that the courts have recognized as well-understood, 
The limitation “visualize…”, “generates a graph”, and “illustrates a relational expression” is the element that the courts have recognized as well-understood, routine, conventional activity, such as storing and retrieving information in memory (MPEP 2106.05 (d) II iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93) and receiving or transmitting data (MPEP 2106.05 (d) II i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1-6, 10-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 20030191728 A1), and in view of Jin et al. (US 7428514 B2).
As per Claim 1, 13 and 20, Kulkarni et al. teaches an optimization apparatus/system/method (Abstract), comprising: 
an output data acquirer to acquire output data expressing a result of experiment or simulation based on input parameters ([0013] “input-output sample data set using computer simulations”); 
input/output data storage to store the input parameters and the output data corresponding to the input parameters, as a pair ([0014], “input-output pattern”);
 an evaluation value calculator to calculate evaluation values of the output data ([0029] “the weight matrices W.sup.H and W.sup.o”); 
a repetition determiner to repeat operations of the output data acquirer, the input/output data storage, the evaluation value calculator, …, until satisfying a predetermined condition ([0029], “Network training is an iterative procedure”, [0047]).
Kulkarni et al. fails to teach explicitly an input parameter converter to generate conversion parameters of a dimension number changed from the dimension number of the input parameters; 
a next-input parameter decider to decide next input parameters based on pairs of the conversion parameters and the evaluation values corresponding to the conversion parameters.
Jin et al. teaches an input parameter converter to generate conversion parameters of a dimension number changed from the dimension number of the input parameters, Examiner Interpretation: “conversion parameters” is interpreted as reduced number of input parameters because generating conversion parameter is simply reducing number of input parameters using 
a next-input parameter decider to decide next input parameters based on pairs of the conversion parameters and the evaluation values corresponding to the conversion parameters (Col. 10 lines 32-64, Col 11 lines 60-67, Col. 12 lines 1-50, Fig. 6 “to map them into a coordinate system minimizing the linear correlations”).
Kulkarni et al. and Jin et al. are analogous art because they are both related to a mathematical modeling and simulation.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Jin et al. into Kulkarni et al.’s invention to obtain the invention as specified in Claim 1 to reduce the dimensionality and to generate the model efficiently (Jin et al: Col 11 lines 60-67). In particular, Principal Component Analysis method as taught by Jin et al. would have been easily adopted by one having ordinary skill in the art to reduce the dimensionality (Col 11 lines 60-67, Col. 12 lines 1-50).

As per Claim 2 and 14, Kulkarni et al. fails to teach explicitly wherein the input parameter converter generates the conversion parameters of a dimension number reduced from the dimension number of the input parameters. 
Jin et al. teaches wherein the input parameter converter generates the conversion parameters of a dimension number reduced from the dimension number of the input parameters (Col. 10 lines 32-64, Col 11 lines 60-67, Col. 12 lines 1-50). 


As per Claim 3 and 15, Kulkarni et al. fails to teach explicitly wherein the input parameter converter decides output being obtained by putting the input parameters in a specific function, which is for predicting part of the output data acquired by the output data acquirer, as the conversion parameters. 
Jin et al. teaches wherein the input parameter converter decides output being obtained by putting the input parameters in a specific function, which is for predicting part of the output data acquired by the output data acquirer, as the conversion parameters (Col 11 lines 60-67, Col. 12 lines 1-50). 

As per Claim 5 and 17, Kulkarni et al. fails to teach explicitly wherein the next-input parameter decider comprises: an acquisition-function calculator to calculate an acquisition function from the conversion parameters; and an acquisition-function maximizer to decide the next input parameters so that the acquisition function becomes maximum. 
Jin et al. teaches an acquisition-function calculator to calculate an acquisition function from the conversion parameters (Fig. 4 & 9, Col 11 lines 60-67, Col. 12 lines 1-50); and 
an acquisition-function maximizer to decide the next input parameters so that the acquisition function becomes maximum (Fig. 4 & 9, Col 11 lines 60-67, Col. 12 lines 1-50). 

Jin et al. teaches an acquisition-function calculator to calculate an acquisition function based on a relational expression of the conversion parameters and a mean value of the corresponding evaluation values and a relational expression of the conversion parameters and variance of the corresponding evaluation values (Fig. 4 & 9, Col. 10 lines 32-64, Col 11 lines 60-67, Col. 12 lines 1-50); and 
an acquisition-function maximizer to decide the next input parameters so that the acquisition function becomes maximum (Fig. 4 & 9, Col 11 lines 60-67, Col. 12 lines 1-50). 

As per Claim 10, Kulkarni et al. teaches wherein the evaluation value calculator comprises: 
ideal output-data storage to store ideal data including an ideal experiment or simulation result ([0026] “input pattern and the corresponding output (target) pattern” [0029] “corresponding target output”); and 
an error calculator to calculate an error between the output data and the ideal data as the evaluation value ([0029] “the difference between the network and target outputs (prediction error)”). 

a missing determiner to determine whether the output data is missing ([0033], [0036] [0042]-“compute the fitness value” and “evaluating the fitness value”); and 
an evaluation value replacer to replace an evaluation value corresponding to specific input parameters based on an evaluation value corresponding to another input parameters for output data not missing, when output data corresponding to the specific input parameters is determined as missing ([0029] “where the optimal amount of noise to be added to each input/output variable”, [0040]-[0042] “adjusting the network weight matrices W.sup.H and W.sup.o” based on “the fitness value”). 
As per Claim 12, Kulkarni et al. fails to teach explicitly wherein, when the output data corresponding to the specific input parameters is determined as missing, the evaluation value replacer replaces an evaluation value to be maximized with a minimum value of an evaluation value of the other input parameters or replaces an evaluation value to be minimized with a maximum value of the evaluation value of the other input parameters.
Jin et al. teaches when the output data corresponding to the specific input parameters is determined as missing, the evaluation value replacer replaces an evaluation value to be maximized with a minimum value of an evaluation value of the other input parameters or replaces an evaluation value to be minimized with a maximum value of the evaluation value of the other input parameters (Col. 10 lines 32-64, Col. 14 lines 33-53, “the maximum and the minimum value in each direction”).
s 7-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 20030191728 A1), in view of Jin et al. (US 7428514 B2), further in view of Mathwork (“A Guide to MATLAB”).
Kulkarni et al. as modified by Jin et al. teaches most all of the instant invention as applied to claims 1-6, 10-18, and 20 above.
As per Claim 7 and 19, Kulkarni et al. as modified by Jin et al. fails to teach explicitly further comprising a visualizer to visualize a correspondence relationship between the conversion parameters and the evaluation values. 
Mathwork teaches a visualizer to visualize a correspondence relationship between the conversion parameters and the evaluation values (Pg 24-25 “Graphing with plot”). 
Kulkarni et al. as modified by Jin et al. are and Mathework analogous art because they are all related to a mathematical modeling and simulation.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Mathework into Kulkarni et al. as modified by Jin et al.’s invention to obtain the invention as specified in Claim 1 to reduce the dimensionality and to generate the model efficiently (Jin et al: Col 11 lines 60-67).  Further, Mathwork teaches two-dimensional plots using “plot” command using a suitable coordinate system for plotting numerical data to show points on a graph, and two axises could be labeled using further command xlabel and ylabel and, for example, x  and y could be label as conversion parameters and evaluation values. Therefore, conversion parameters and evaluation values be plotted into a 

As per Claim 8, Kulkarni et al. as modified by Jin et al. fails to teach explicitly wherein the visualizer generates a graph of the evaluation values plotted per numerical value of each conversion parameter. 
Mathwork teaches wherein the visualizer generates a graph of the evaluation values plotted per numerical value of each conversion parameter (Pg 24-25 “Graphing with plot”).

As per Claim 9, Kulkarni et al. as modified by Jin et al. fails to teach explicitly wherein the visualizer illustrates a relational expression expressing the correspondence relationship between the conversion parameters and the evaluation values. 
Mathwork teaches wherein the visualizer illustrates a relational expression expressing the correspondence relationship between the conversion parameters and the evaluation values (Pg 24-25 “Graphing with plot”).
Conclusion
9.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Lang et al. (“Reduced Order Model Based on Principal Component Analysis for Process Simulation and Optimization”) discloses a model based on principal component analysis for process simulation and optimization.
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EUNHEE KIM
Primary Examiner
Art Unit 2127



/EUNHEE KIM/Primary Examiner, Art Unit 2127